Exhibit 99.1 FIRST BANCSHARES, INC. ANNOUNCES FIRST QUARTER FISCAL 2010 RESULTS Mountain Grove, Missouri (November 12, 2009) – First Bancshares, Inc. (“Company”) (NASDAQ - FstBksh: FBSI), the holding company for First Home Savings Bank (“Bank”), today announced earnings for the first quarter of its fiscal year ending June 30, 2010. For the quarter ended September 30, 2009, the Company had net income of $199,000, or $0.13 per share – diluted, compared to net income of $245,000, or $0.16 per share – diluted for the comparable period in 2008.The decrease in net income for the quarter ended September 30, 2009 when compared to the prior year is attributable to a decrease in net interest income, a decrease in non-interest income, which were partially offset by decreases in the provision for loan losses in non-interest expense and income tax expenses. Net interest income decreased by $187,000 during the quarter ended September 30, 2009 compared to the prior year. This was the result of a decrease of $753,000, or 22.0%, in interest income from $3.4 million in the fiscal 2009 first quarter to $2.7 million in the fiscal 2010 first quarter. This was partially offset by a decrease of $568,000, or 37.7%, in interest expense from $1.5 million in the first quarter of fiscal 2009 to $940,000 in the comparable quarter of fiscal 2010. The decrease in interest income was the result of a decrease in the average yield on interest-earning assets from 6.02% in the 2008 period to 5.16% in the 2009 period, and by a decrease in the average balance of interest-earning assets of $20.4 million from $225.2 million in 2008 to $204.7 million in 2009.
